Citation Nr: 1611454	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to June 1969.  He died in April 2009.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.  Jurisdiction of this matter is with the RO located in Montgomery, Alabama. 

In her August 2011 VA Form 9, the appellant indicated that she wished to be scheduled for a Board hearing at a local VA office.  However, in October and December 2014 statements, she notified VA that she wished to withdraw her request for a hearing.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the appellant's representative argued that the Veteran's service with the 809th Engineer Battalion included duties working on bituminous road construction, resulting in exposure to dioxins.  His unit was said to have operated an asphalt plant, wherein he was also exposed to diesel fumes, an additional dioxin source.  Moreover, it was asserted that part of road and camp construction and maintenance in Thailand included the use of herbicides.  This exposure is suggested to have resulted in the development of lung cancer and other diseases that caused or contributed to result in the Veteran's death.  Thus, on remand, efforts to confirm the asserted exposures during service must be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records.

2.  Then request verification through the Joint Services Records Research Center (JSRRC), or other appropriate repository, as to whether, in conjunction with his duties with the 809th Engineer Battalion, whose operations included road and camp construction and maintenance and running an asphalt plant in Thailand, the Veteran was exposed to dioxins, including from herbicides, bitumen, or diesel fumes.  The JSRRC is asked to consider the Operational Report from the 809th Engineering Battalion for the period ending April 30, 1969, as well as the statement from the appellant's representative outlining the nature of the Veteran's exposures during service, submitted in February 2016.

3.  Then, after taking any additional development deemed appropriate, to include obtaining an addendum opinion if dioxin exposure is confirmed, readjudicate the appellant's claim, and issue a Supplemental Statement of the Case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

